Carpenter, J.,
(dissenting.) The testator disposed of the residue of his property as follows : “ Seventh. It is my will and I hereby direct that all the rest, residue and remainder of my estate, real and personal, and effects whatsoever, shall be divided in equal portions among my children who shall survive me, and the children of such of them as shall die leaving children, if any, so that each of my children who survive me shall have an equal portion of my estate if all shall survive me, or if any shall have died before my decease without leaving a child or children ; and so that if any of my children shall have died before my decease leaving a child or children, the child or children of each and every one who .shall have died before my decease, shall take the share which the father or mother would have taken under this my will, if such father or mother had survived me.”
Clearly the leading thought and intent in this section is *330that his children shall share his property equally. There is no intimation of a contrary intention. He is careful to provide that the issue of each child dying before his own decease shall take the share which the parent would have taken if living. He first divides the property among his children “in equal portions”; and then to emphasize that intent he repeats: “ So that each of my children who survive me shall have an equal portion of my estate.”
It will be observed that the gift to each and every one of his children is in precisely the same language. There is no distinction. If one takes a fee, all take a fee, so far as this section is concerned. That will be admitted. The court cannot construe the same language as meaning one thing in respect to one child, and something different in respect to another. If, therefore, such a construction is to prevail, it must be on account of some other portion of the will which requires it.
The ninth section is as follows : “ It is my will, and I hereby direct, that four fifths of the share of any and every of my sons shall be paid to him as soon as it can be conveniently done after my decease. And as to the remaining one fifth, it is my will, and I hereby direct, that the same be invested in bonds and mortgages, or, if it shall be thought best by my executrix and executors, in real estate, and kept invested for his use during his life, and that the interest and income therefrom shall be paid to him during his life, and that on his death the same shall be distributed or go to his personal representatives who would be entitled to his personal estate according to law.”
The tenth section makes a similar provision for the shares of the daughters, except that the proportions are reversed, one fifth being payable presently to each daughter, and four fifths invested for her use during life, and at her decease, and not before, “the said four fifths of her share shall go to her child or children, if she shall leave any surviving her, share and share alike if more than one, and so.that the children of any deceased child shall receive the share that the parent would have been entitled to if living; and if not, that is, if she shall leave no child nor descendant, shall be *331distributed as her personal estate according to law or as she shall by her will direct and appoint.” And in case any one of his daughters should die after his own decease, and before the payment to her of said one fifth, or before said four fifths shall have been invested for her as directed, then the direction is that “so much of such one fifth or increase as shall not have been actually paid to her, or so much of the amount herein directed to be invested as shall not have been actually invested for her use, shall go and be distributed as the personal estate of such daughter, as in case of intestacjp according to the provisions of the statutes of the state of New York regulating the distribution of the personal estates of intestates, to the absolute exclusion of any right, claim or interest therein or in any part thereof of any husband as her administrator or otherwise
It will be found that the portion given to each daughter in the seventh section is spoken of as “her share” in his estate no .less than seven times in the tenth section. She has the beneficial use of the whole share during her life, the power of disposing of it by will is expressly given her, and, in case she makes no will, it is to be disposed of as her personal estate.
Under such a will I think it will be admitted that each daughter, in effect, takes a fee in the whole portion given to her by the seventh section.
I fail to discover enough in the difference between the ninth and tenth sections to convince me that the testator intended to deal less favorably with the sons than with the daughters. That difference may be accounted for mainly, if not entirely, by his extreme anxiety that each daughter, when married, should take her share as her sole and separate estate and have the power of disposing of it to the “ absolute exclusion” of any right in the husband. In case she fails to dispose of it, the provision that it shall be distributed as her personal estate is significant; he thereby recognizes not only that the property vests in the daughter, but also that it is hers, and not her husband’s.
No part of the will indicates any want of confidence in *332the sons. Two of them are made executors, and in the twelfth section the testator speaks as follows:—“ It is my desire that my three sons should carry on business together in copartnership, believing that they are well constituted with the blessing of God to make a strong and prosperous firm, and in connection with my present partner and friend, Mr. Gopsil, and that they should continue the name of the old firm of John M. Davies & Co.”
The suggestion that he intended to place one fifth of each son’s share beyond the hazards of business is hardly in harmony with other parts of the will. It may be so, but he has not said so, and no such reason for withholding payment of the one fifth is apparent either on the face of the will or in the attending circumstances. Besides, if it had been his intention to give but a life estate to his sons in any portion of his property, we should expect to find, in a will so intelligently drawn as this is, that intention clearly expressed. We should not expect to find it only by implication, and a rather weak implication at that. Moreover, that construction partially defeats the leading intention of the will by effecting an ultimate unequal distribution of the property.
But the ninth section, aside from the argument drawn from the tenth, may be fairly construed as I contend it should be. Its object is not to devise or bequeath property, but to fix a time for the payment of legacies already given. Hence the testator speaks of “ the share of any and every of my sons four fifths of that share is payable at his decease; and on the death of the legatee the other fifth is not ■in terms given to his personal representatives, but “ shall be distributed or go to ” them. They are to take, not as purchasers, for that would make the ninth section to some extent repugnant to the seventh. That would limit a remainder upon a fee. That is allowable in a will, the remainder taking effect as an executory devise, when such an intention is clearly expressed. If doubtful, and the language will admit of another rational construction, the latter should be preferred as the true one.
Sometimes the gift of a remainder after a fee will be re*333garded as repugnant and void. There is not necessarily any repugnancy here, and I contend that the will should not be so construed as to make one; neither should it be so construed as to reduce an estate previously given in fee to a life estate unless such an intention is clear, and I think no such intention appears in this case.
There is no gift or devise in this section except by implication, and such implication need not be resorted to in order to discover the testator’s intention, as that intention is reasonably clear without it. Bearing in mind that the testator is simply providing for the payment of a portion of a legacy previously given, at the death of the legatee, there is no difficulty in perceiving that by “ personal representatives ” he meant those who should represent or succeed the son in the ownership of the property. That construction avoids repugnancy, does not reduce a fee to a life estate, and gives effect to the testator’s intention.
I am aware that there are decisions in England and in this country which hold that a gift to personal representatives is a gift to the next of kin. I have no occasion to controvert that rule ; but like all other arbitrary rules it should be sparingly used, and never when it tends to defeat the intention of the testator. But as I construe this will the rule has no application to this case, as here is no gift to personal representatives, but a time is named when a portion of a gift previously given is payable; and as that time is after the death of the legatee, the testator naturally speaks of those who succeed to his rights in property wholly personal as personal representatives.
In this opinion Granger, J., concurred.